Citation Nr: 1234298	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  11-03 808	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus of the right foot.

2.  Entitlement to service connection for hallux valgus, to include as secondary to pes planus.

3.  Entitlement to service connection for hammer toes, to include as secondary to pes planus.  

4.  Entitlement to service connection for a right ankle disorder, to include osteoarthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Veteran perfected his appeal in this case in February 2011.  At that time he requested that he be afforded a Board hearing before a member of the Board sitting at the RO.  The RO sent the Veteran a letter later that month to tell him that his name was added to the waiting list for such a hearing.  

Subsequently, the case was transferred by the RO to the Board in July 2011, and the Board was told by the RO that the Veteran had been placed on the Board's hearing docket for a video conference hearing in August 2011.  At that time, there was no evidence in the claims folder that the Veteran had ever agreed to the video conference hearing, or for that matter, that he had even been told of the August 2011 hearing date.  He did not appear for the video conference hearing.  

The Board remanded the case in the October 2011.  The remand specifically directed that the Veteran be afforded a Travel Board hearing in his case.  (A "Travel Board" hearing is one where the hearing is held at the RO before a member of the Board sitting at the RO.)

The Veteran was not scheduled for the Travel Board hearing as directed.  A review of the claims folder reflects that the RO wrote to the Veteran in July 2012 to advise the Veteran that the last Travel Board schedule had been filled and there was no available time for him.  The letter further advised that the Veteran's name would remain on the list for a Travel Board hearing and that the Board would not decide his appeal until his requested hearing was completed.

The letter also included notice of an option that was available to the Veteran.  He was informed that he could request a video conference hearing, a hearing in Washington, D.C., or he could withdraw his request for a hearing.  The letter informed the Veteran of the advantage of a video conference hearing in that it could be scheduled more quickly.  The same was said of having a hearing in Washington.  Finally, the Veteran was informed that a withdrawal of his hearing request could also result in a quicker decision in his case.

The letter provided a box for the Veteran to elect one of the listed options, should he so chose, and return his election to the RO.  The letter included one additional option - the Veteran could request a local hearing at the RO.  The local hearing could be held instead of the Board hearing or, be held in addition to the Board hearing.  The Veteran was advised that electing to have both types of hearings could result in additional time to process his appeal.

There is no indication in the claims folder that the Veteran elected to have a video conference hearing, a hearing in Washington, or to withdraw his request for a Travel Board hearing.  There is also no evidence to show that he requested another local hearing either instead of or in addition to his requested Travel Board hearing.

There is evidence of record that the Veteran was scheduled for a video conference hearing for September 17, 2012, with notice provided as of August 6, 2012.  The RO returned the case to the Board.  The Veteran did not report for this scheduled hearing.  

The Board sought to clarify whether the RO had evidence of the Veteran electing to have a video conference hearing in lieu of a Travel Board hearing.  Administrative personnel from the Board were in contact with the RO but were not able to obtain any evidence to indicate the Veteran had made such an election.  It appears the RO scheduled the Veteran for his video conference hearing as a means of providing the Veteran with an opportunity to have his appeal resolved in a more timely manner.  (The RO was able to provide a partial copy (first page) of the July 15, 2011, notification letter scheduling the Veteran for his video conference hearing for August 15, 2011.)

The Board notes that the July 2011 and August 2011 notice letters contain a paragraph that, in essence, alters a claimant's choice of type of hearing.  The paragraph informs the claimant that the Board, with the claimant's consent, proposes to conduct the requested hearing via video conference.  The letter explains the process of such a hearing.  The letter further places the burden on the claimant to opt out of this change in type of hearing as they are instructed to contact the RO immediately if they would rather have a Travel Board hearing.  

The Board has not in this case ever proposed to hold a video conference hearing in lieu of the Veteran's request for a Travel Board hearing.  Further, there is no evidence of record to show this Veteran's consent to this change, and the Board does not find that the Veteran must take affirmative action to retain his right to have a Travel Board hearing.  

The July 2012 letter to the Veteran informed him of his right to a Travel Board hearing and that he would be kept on the list for this hearing, absent any affirmative action on his part to change that election.  In short, the evidence of record establishes that the Veteran desires to appear for a hearing by a Board member sitting at the RO.  There is no evidence of record to the contrary.  Due process requires that he must be afforded the opportunity to have this Travel Board hearing unless he elects otherwise.  

Accordingly, the case is REMANDED for the following action:


The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge sitting at the RO unless the Veteran, in writing, either withdraws his request for a Travel Board hearing or consents to have a different type of hearing in lieu of a Travel Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

